224 F.2d 337
Sylvester R. WINSTON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 323, Docket 23075.
United States Court of Appeals Second Circuit.
Argued June 7, 1955.Decided June 30, 1955.

Robert P. Freedman, Asst. U.S. Atty. for the Western Dist. of N.Y., Buffalo, N.Y.  (John O. Henderson, U.S. Atty., on the brief), for respondent-appellee.
Before CLARK, Chief Judge, CHASE, Circuit Judge, and RYAN, District judge.
PER CURIAM.


1
The record adequately supports Judge Knight's conclusion that petitioner at all relevant times during the course of his trial was advised by counsel of his own choice, and that his plea of guilty was made when so advised.  His present ambiguous objections to his arrest and the nature of the evidence obtained by and available to the prosecution do not survive this plea.


2
Affirmed.